Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-12-2005

Luis-Feliz v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3301




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Luis-Feliz v. Atty Gen USA" (2005). 2005 Decisions. Paper 430.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/430


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT


                            No. 04-3301




                  CARLOS ANGEL LUIS-FELIZ,

                                               Petitioner

                                 v.

            *ALBERTO GONZALES, Attorney General
                    of the United States,

                                        Respondents

       *(Amended pursuant to Rule 43(c), Fed. R. App. Pro.)


      ON PETITION FOR REVIEW OF AN ORDER OF THE
           BOARD OF IMMIGRATION APPEALS
                    (No. A43-047-282)


                 Submitted pursuant to LAR 34.1(a)
                        September 26, 2005

      Before: ALITO, AMBRO, and LOURIE,* Circuit Judges

                  (Opinion Filed October 12, 2005)




*
    Honorable Alan D. Lourie, United States Circuit Judge for the Federal
    Circuit, sitting by designation.
                                OPINION OF THE COURT




PER CURIAM:

       Carlos Angel Luis-Feliz seeks review of a decision by the Board of Immigration

Appeals (“BIA”) vacating and remanding a decision by an Immigration Judge (“IJ”). The

IJ ordered these proceedings terminated after concluding that Luis-Feliz was a United

States citizen. Because the BIA disagreed with that assessment, it remanded to the IJ for a

removability determination. This petition followed. Because we write for the parties, we

do not set out the facts. We will dismiss this petition for want of jurisdiction.

                                              I.

       Under 8 U.S.C. § 1252(a)(1), we have jurisdiction to review only a final order of

removal. See Popal v. Gonzales, 416 F.3d 249, 252 n. 1 (3d Cir. 2005). An “order of

removal” is a determination that an alien is removable. See 8 U.S.C. § 1101(a)(47)(A)

(defining the term “order of deportation”); Avila-Macias v. Ashcroft, 328 F.3d 108, 111-

12 (3d Cir. 2003) (concluding that there is no difference between “removal” and

“deportation”). That order becomes final when the BIA affirms the IJ’s decision or when

the time for appeal to the BIA expires. See 8 U.S.C. § 1101(a)(47)(B).

                                              II.

       The BIA has decided that Luis-Feliz is an alien, but neither it nor the IJ has yet

determined that he is removable. As such, there is no order of removal (much less a final

                                               2
one) before us, and we lack jurisdiction to hear this petition. See 8 U.S.C. § 1252(a)(1);

Lopez-Ruiz v. Ashcroft, 298 F.3d 886, 887 (9th Cir. 2002) (order).

                                            III.

       For this reason, we must dismiss Luis-Feliz’s petition for review without

prejudice.




                                             3